





SEPARATION AGREEMENT AND RELEASE OF CLAIMS


This Separation Agreement and Release of Claims (the “Agreement”) is made
effective October 5, 2018 (the “Effective Date”), by and between Aaron Coleman
(“Employee”) and U.S. Auto Parts Network, Inc., its officers, directors,
employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, joint ventures, attorneys, successors and/or
assigns (collectively referred to as “Company”).
RECITALS
WHEREAS, Employee currently serves as the Chief Executive Officer and a Director
of the Company, and Employee and Company have mutually agreed that Employee
resign from the Company, contingent upon the Company treating the separation as
a termination without cause under the terms of his Employment Agreement dated
March 30, 2017, by and between the Company and Employee and the terms of his
equity grants previously entered into with the Company.
WHEREAS, the Company has initiated a search for a new Chief Executive Officer,
and as a condition to the terms herein, Employee has agreed to stay on as Chief
Executive Officer and a Director until the earlier of (i) such date as the
Company’s Board of Directors appoints a Chief Executive Officer as a successor
to Employee, (ii) March 31, 2019, (iii) Employee’s death, or (iv) the occurrence
of a physical or mental impairment which, the Board of Directors determines,
after consideration and implementation of reasonable accommodations, precludes
the Employee from performing his essential job functions for a period longer
than three consecutive months or a total of one hundred twenty (120) days in any
twelve month period (such earliest date, the “Separation Date”).
WHEREAS, the parties desire to settle all claims and issues that have, or could
have been raised by Employee in relation to Employee’s employment with Company
and arising out of or in any way related to the acts, transactions or
occurrences between Employee and Company to date, including, but not limited to,
Employee’s employment with Company or the termination of that employment, on the
terms set forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
AGREEMENTS
Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company agree, effective upon the date of
execution by Employee, as follows:
1.Severance Package. In exchange for the promises set forth herein, Company
agrees to provide Employee with the following payments and benefits (“Severance
Package”), to which Employee is not otherwise entitled. Employee





--------------------------------------------------------------------------------





acknowledges and agrees that this Severance Package constitutes adequate legal
consideration for the promises and representations made by Employee in this
Separation Agreement.


(a)Severance Payment. Company agrees to provide Employee with a severance
payment equal to twelve (12) months of Employee’s base salary, Four Hundred Ten
Thousand Dollars ($410,000), less all applicable federal and state income and
employment taxes (“Severance Payment”). The Severance Payment will be paid out
on a bi-weekly basis over the twelve (12) month period following the Separation
Date in accordance with the Company’s payroll practices for its employees.


(b)Continuation of Group Health Benefits. Provided that Employee elects to
continue his group health care coverage pursuant to the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
remains eligible for these benefits, Company agrees to reimburse Employee for
the COBRA premiums required to continue the group health care coverage for
Employee and those dependents of Employee who were enrolled as participants in
Company’s group health care coverage as of the Separation Date, for COBRA
coverage through the twelve (12) month period following the Separation Date.


(c)Acceleration of Vesting; Extension of Option Exercise Period. Company shall
cause the vesting of each of Employee’s outstanding restricted stock unit awards
and performance-based restricted stock unit awards that are specifically
identified in Exhibit A hereto (“Stock Awards”) to be automatically accelerated
on the Separation Date. In addition, all of Employee’s vested stock options
shall remain exercisable by Employee until the earlier of (i) twelve (12) months
following the Separation Date, (ii) the lapse of the maximum term of the stock
option, or (iii) the lapse of the term of the stock option resulting from a
change of control of the Company. Company shall be entitled to withhold
applicable federal and state income and employment taxes related to the vesting
contemplated by this Section 1(c) from amounts payable hereunder.


2. Tax Liability. Employee assumes full responsibility for any and all taxes,
interest and/or tax penalties that may ultimately be assessed upon any payments
made by Company provided hereunder. In the event that any taxing authority seeks
to collect taxes, interest and/or penalties from the Company on the
consideration conveyed to Employee under this Agreement, Employee will hold the
Company harmless from any and all claims for such taxes, interest and/or tax
penalties and will indemnify the Company against any such tax-related claims.


3.Acknowledgment. The Company will pay Employee all regular salary, expenses,
commissions, distributions, and Company benefits due and owing





--------------------------------------------------------------------------------





as of the Separation Date, less appropriate withholdings and is not owed any
monies allowed, including but not limited to those required under the California
Labor Code, as of the Separation Date. This sum is not consideration for this
Agreement. The Company will pay Employee for any vacation days that Employee has
accrued but has not used as of the Separation Date. This sum is likewise not
consideration for this Agreement. Information regarding the transfer or
distribution of Employee’s USAP 401(k) Retirement Plan account (if applicable)
will be provided to Employee under separate cover by Fidelity Investments
Consideration following the Separation Date.


4.Non-Admission of Liability.


The Company hereby disclaims any wrongdoing against Employee. Indeed, Employee
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.
5.Release.


(a)Employee, on behalf of Employee, Employee’s spouse, successors, heirs, and
assigns, hereby forever relieves, releases, and discharges the Company as well
as its past, present and future officers, directors, administrators,
shareholders, employees, agents, successors, subsidiaries, parents, assigns,
representatives, brother/sister corporations, and all other affiliated or
related corporations, all benefit plans sponsored by the Company, and entities,
and each of their respective present and former agents, employees, or
representatives, insurers, partners, associates, successors, and assigns, and
any entity owned by or affiliated with any of the above (collectively, the
“Released Parties”), from any and all claims, debts, liabilities, demands,
obligations, liens, promises, acts, agreements, costs and expenses (including
but not limited to attorneys’ fees), damages, actions, and causes of action, of
whatever kind or nature, including but not limited to any statutory, civil,
administrative, or common law claims, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed, arising out of any act
or omission occurring before Employee’s execution of this Agreement, including
but not limited to any claims based on, arising out of, or related to Employee’s
employment with, or the separation of Employee’s employment or other service
with the Company, any claims arising from rights under federal, state, and local
laws relating to the regulation of federal or state tax payments or accounting;
federal, state or local laws that prohibit harassment or discrimination on the
basis of race, national origin, religion, sex, gender, age, marital status,
bankruptcy status, disability, perceived disability, ancestry, sexual
orientation, family and medical leave, or any other form of harassment or
discrimination or related cause of action (including but not limited to failure
to maintain an environment free from harassment and





--------------------------------------------------------------------------------





retaliation, inappropriate comments or touching and/or “off-duty” conduct of
other Company employees); statutory or common law claims of any kind, including
but not limited to, any alleged violation of Title VII of the Civil Rights Act
of 1964, The Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; The Employee Retirement Income Security Act
of 1971, as amended, The Americans with Disability Act of 1990, as amended, the
Age Discrimination in Employment Act, 29 U.S.C. Sections 621 et. seq., the
Workers Adjustment and Retraining Notification Act, as amended; the Occupational
Safety and Health Act, as amended, the Sarbanes-Oxley Act of 2002, the
California Family Rights Act (Cal. Govt. Code § 12945.2 et. seq.), the
California Fair Employment and Housing Act (Cal. Govt. Code § 12900 et. seq.),
statutory provision regarding retaliation/discrimination for filing a workers’
compensation claim under Cal. Labor Code § 132a, California Unruh Civil Rights
Act, California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any claims for severance pay, sick
leave, family leave, liability pay, overtime pay, vacation, life insurance,
health insurance, continuation of health benefits, disability or medical
insurance, or Employee’s 401(k) rights or any other fringe benefit or
compensation; and any claim for damages or declaratory or injunctive relief of
any kind. The Parties agree and acknowledge that the release contained in this
Paragraph 5 does not apply to any vested rights Employee may have under any
401(k) Savings Plan with the Company. Employee represents that at the time of
the execution of this Agreement; Employee suffers from no work-related injuries
and has no disability or medical condition as defined by the Family Medical
Leave Act. Employee represents that Employee has no workers’ compensation claims
that Employee intends to bring against the Company. Employee understands that
nothing contained in this Agreement, including, but not limited to, this
Paragraph 5, will be interpreted to prevent Employee from filing a charge with a
governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency, including the Equal Employment Opportunity
Commission. Employee further acknowledges that this release also releases the
Company for all claims of unpaid wages, including unpaid overtime wages, related
to Employee’s employment with the Company and subject to the terms of this
Agreement.


(b)Mistakes in Fact; Voluntary Consent. The Parties, and each of them, expressly
and knowingly acknowledges that, after the execution of this Agreement, the
Parties may discover facts different from or in addition to those that they now
know or believe to be true with respect to the claims released in this





--------------------------------------------------------------------------------





Agreement. Nonetheless, this Agreement shall be and remain in full force and
effect in all respects, notwithstanding such different or additional facts and
Employee intends to fully, finally, and forever settle and release those claims
released in this Agreement. In furtherance of such intention, the release given
in this Agreement shall be and remain in effect as a full and complete release
of such claims, notwithstanding the discovery and existence of any additional or
different claims and each Parties assume the risk of misrepresentations,
concealments, or mistakes, and if the Parties should subsequently discover that
any fact relied upon in entering into this Agreement was untrue, that any fact
was concealed, or that Employee’s understanding of the facts or law was
incorrect, Employee shall not be entitled to set aside this Agreement or the
settlement reflected in this Agreement or be entitled to recover any damages on
that account.


(c)Section 1542 of the California Civil Code. Employee expressly waives any and
all rights and benefits conferred upon Employee by Section 1542 of the
California Civil Code, which states as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY AFFECTED EMPLOYEE’S SETTLEMENT WITH
THE DEBTOR.
Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this General Release is intended to include in its effect, without
limitation, all claims Employee does not know or suspect to exist in Employee’s
favor at the time of signing this Agreement, and that this General Release
contemplates the extinguishment of any such claim. Employee warrants that
Employee has read this General Release, including this waiver of California
Civil Code section 1542, and that Employee has consulted counsel about this
Agreement and specifically about the waiver of section 1542, and that Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters into this Agreement. Employee acknowledges that Employee
may later discover facts different from or in addition to those Employee now
knows or believes to be true regarding the matters released or described in this
General Release, and even so Employee agrees that the releases and agreements
contained in this General Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional facts.
Employee assumes any and all risk of any mistake in connection with the true
facts involved in the matters, disputes, or controversies released or described
in this Agreement or with regard to any facts now unknown to Employee relating
thereto. Employee hereby expressly waives and relinquishes all rights and
benefits under the





--------------------------------------------------------------------------------





foregoing section and any law of any other jurisdiction of similar effect with
respect to Employee’s release of any unknown or unsuspected claims herein.
Accordingly, Employee knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.
(d)No Lawsuits. Employee agrees to take any and all steps necessary to insure
that no lawsuit arising out of any claim released herein shall ever be
prosecuted by Employee or on Employee’s behalf in any forum, and hereby warrants
and covenants that no such action has been filed or shall ever be filed or
prosecuted. Employee also agrees that if any claim is prosecuted in Employee’s
name before any court or administrative agency that Employee waives and agrees
not to take any award or other damages from such suit to the extent permissible
under applicable law.


6.Confidential and Proprietary Information / Return of Company Property.
Employee acknowledges that as a result of Employee’s employment with the
Company, Employee has had access to the Company’s confidential and proprietary
business information, including, but not limited to, product information,
pricing strategies, vendor and supplier information, business plans, research
and development activities, manufacturing and marketing techniques,
technological and engineering data, processes and inventions, legal matters
affecting the Company and its business, customer and prospective customers
information, trade secrets, bid prices, contractual terms and arrangements,
prospective business transactions, and financial and business forecasts
(“Confidential Information”). Employee also acknowledges and reaffirms
Employee’s compliance and ongoing obligation to comply with that certain
Confidential Information and Invention Assignment Agreement previously entered
into with the Company. Confidential Information also includes information,
knowledge or data of any third party doing business with the Company that the
third party has identified as being confidential. Employee agrees not to use or
to disclose to anyone any Confidential Information at any time in the future
without the prior written authorization of the Company, unless ordered to do so
by a court of competent jurisdiction. In the event of any such court order,
Employee agrees to promptly notify the Company and to afford the Company the
opportunity to take appropriate legal action prior to Employee’s disclosure of
any Confidential Information.


Employee understands and acknowledges that whether or not Employee signs this
Agreement, Employee has both a contractual and common law obligation to protect
the confidentiality of the Company’s trade secret information after the
termination of Employee’s employment for so long as the information remains
confidential. Employee further agrees to immediately return all Company property
in Employee’s possession, including but not limited to all materials, documents,
photographs, handbooks, manuals, electronic records, files, laptop computer,
cellular telephones, keys and access cards, no later than two days after the
Separation Date and Employee certifies that Employee has not





--------------------------------------------------------------------------------





and will not retain any Company property, trade secret or other operating or
strategic information following the Separation Date.
7.Resignation as Chief Executive Officer and Director. As a condition to the
terms in this Agreement, Employee hereby agrees to continue in his role as Chief
Executive Officer and a Director though the Separation Date. Effective as of the
Separation Date, Employee hereby resigns from his position as Company’s Chief
Executive Officer and a Director and all other employee and officer positions of
Company, including other employee, officer and director positions of its
subsidiaries and affiliates and Employee agrees to take any and all actions as
may be necessary to effect such resignations on the Separation Date.


8.Non-Solicitation and Non-Disparagement. Employee will not directly or
indirectly for a period of one (1) year following the Separation Date, attempt
to disrupt, damage, impair or interfere with the Company's business by raiding
or hiring any of the Company's employees or soliciting any of them to resign
from their employment by the Company, or by disrupting the relationship between
the Company and any of its consultants, agents, representatives, vendors,
customers and other business partners. Employee acknowledges that this covenant
is necessary to enable the Company to maintain a stable workforce and remain in
business. Employee further agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any statements
that defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company or any of the other Company
Released Parties.


9.Remedies. Employee understands and agrees that in the event Employee violates
any provision of this Agreement, including the provisions set forth in
Paragraphs 5, 6, or 8, then (a) the Company shall have the right to apply for
and receive an injunction to restrain any violation of this Agreement; (b) the
Company shall have the right to immediately discontinue any enhanced benefit
provided under this Agreement; (c) Employee will be obligated to reimburse the
Company its cost and expenses incurred in defending Employee’s lawsuit and
enforcing this Agreement, including the Company’s court costs and reasonable
attorneys’ fees; and (d) as an alternative to (c), at the Company’s option,
Employee shall be obligated upon demand to repay the Company the cost of all but
$500 of the enhanced benefits paid under this Agreement. Employee acknowledges
and agrees that the covenants contained in this Paragraph 9 shall not affect the
validity of this Agreement and shall not be deemed to be a penalty or
forfeiture. The remedies available to the Company pursuant to this Paragraph 9
are in addition to, and not in lieu of, any remedies which may be available
under statutory and/or common law relating to trade secrets and the protection
of the Company’s business interest generally.


10.Nonassignment. Employee represents and warrants that Employee has not
assigned or transferred any portion of any claim or rights Employee has or may
have to any other person, firm, corporation or any other entity, and that no
other person, firm, corporation, or other entity has any lien or interest in any
such claim.







--------------------------------------------------------------------------------





11.Future Cooperation. Employee agrees to cooperate reasonably with the Company,
its successors, and all the Company affiliates (including the Company’s outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation, regulatory or administrative
actions about which the Company reasonably believes Employee may have knowledge
or information. Employee further agrees to make himself available at mutually
convenient times as reasonably deemed necessary by the Company’s counsel. The
Company shall not utilize this Section to require Employee to make himself
available to an extent that it would unreasonably interfere with employment
responsibilities that he may have, and shall pay Employee a consulting rate of
$200 per hour for his time in connection with such cooperation and reimburse
Employee for any pre-approved reasonable business travel expenses that he incurs
on the Company’s behalf as a result of this Section, after receipt of
appropriate documentation consistent with the Company’s business expense
reimbursement policy. Employee agrees to appear without the necessity of a
subpoena to testify truthfully in any legal proceedings in which the Company
calls him as a witness. Employee further agrees that he shall not voluntarily
provide information to or otherwise cooperate with any individual or private
entity that is contemplating or pursuing litigation or any type of action or
claim against the Company, its successors or affiliates, or any of their current
or former officers, directors, employees, agents or representatives.


12.Consideration and Revocation Period. Employee may revoke Employee’s release
of claims, insofar as it extends to potential claims under the Age
Discrimination in Employment Act, by informing the Company of Employee’s intent
to revoke Employee’s release within seven (7) calendar days following Employee’s
execution of this Agreement. Employee understands that any such revocation must
be in writing and delivered by hand or by certified mail - return receipt
requested - within the applicable period to Human Resources Department, 16941
Keegan Avenue, Carson, California 90746. Employee understands that if Employee
exercises Employee’s right to revoke, then the Company will have no obligations
under this Agreement to Employee or to others whose rights derive from Employee.


The Agreement shall not become effective or enforceable, until the revocation
period identified above has expired. The terms of this Agreement shall be open
for acceptance by Employee for a period of twenty-one (21) calendar days.
Employee understands that Employee should, and the Company hereby advises
Employee to, consult with legal counsel regarding the releases contained herein
and to consider whether to accept the Company’s offer and sign the Agreement.
Employee acknowledges that it has been Employee’s decision alone whether or not
to consult with counsel regarding this Agreement. Employee acknowledges that no
proposal or actual change that Employee or Employee’s counsel makes with respect
to this Agreement will restart the 21-day period.
Employee acknowledges that Employee was permitted to use as much of the 21-day
consideration period as Employee wished prior to signing, but by Employee’s
signature below Employee acknowledges that Employee has chosen to voluntarily
execute this Agreement earlier and to waive the remaining days of such 21-day
period.





--------------------------------------------------------------------------------





13.Miscellaneous Provisions


(a)Integration. This Agreement, together with that certain Confidential
Information and Invention Assignment Agreement previously entered into with the
Company, constitutes a single, integrated written contract expressing the entire
Agreement of the parties concerning the subject matter referred to in this
Agreement. No covenants, agreements, representations, or warranties of any kind
whatsoever, whether express or implied in law or fact, have been made by any
party to this Agreement, except as specifically set forth in this Agreement. All
prior and contemporaneous discussions, negotiations, and agreements have been
and are merged and integrated into, and are superseded by, this Agreement,
including without limitation that certain Employment Agreement dated March 30,
2017 by and between the Employee and the Company.


(b)Modifications. No modification, amendment, or waiver of any of the provisions
contained in this Agreement shall be binding upon any party to this Agreement
unless made in writing and signed by both parties.


(c)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the other provisions of this Agreement will not be affected or impaired
thereby.


(d)Non-Reliance on Other Parties. Except for statements expressly set forth in
this Agreement, no party has made any statement or representation to any other
party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation, or promise
of any other party, or of any representative or attorney for any other party, in
executing this Agreement or in making the settlement provided for in this
Agreement.


(e)Negotiated Agreement. The terms of this Agreement are contractual, not a mere
recital, and are the result of negotiations between the parties. Accordingly, no
party shall be deemed to be the drafter of this Agreement.


(f)Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the parties hereto
and each of them. In the case of the Company, this Agreement is intended to
release and inure to the benefit of any affiliated corporations, parent
corporations, brother-sister corporations, subsidiaries (whether or not wholly
owned), divisions, shareholders, officers, directors, agents, representatives,
principals, and employees.


(g)Applicable Law; Venue. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of California without taking into account
conflict of law principles. Employee and the Company agree to submit to personal
jurisdiction in





--------------------------------------------------------------------------------





the State of California and to venue in its courts. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


(h)Attorneys’ Fees. In the event suit is brought to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to receive, in
addition to any other relief, reasonable attorneys’ fees and costs.


(i)Continuing Obligations under Securities Law. Employee acknowledges that
Employee continues to be subject to Company’s Insider Trading policy and agrees
that if Employee is aware of material nonpublic information about Company at the
Separation Date, Employee agrees not to trade in securities of Company or
disclose material nonpublic information about Company to a third party other
than on a need-to-know basis, until that information has become public or is no
longer material. Employee acknowledges that after the Separation Date Employee
may continue to be subject to Section 16 of the Securities Exchange Act of 1934
(“Section 16”) and agrees to comply with the requirements of Section 16.
Employee acknowledges that Employee may continue to be an “affiliate” for
purposes of federal securities law and agrees to sell Company stock in
compliance with restrictions imposed by Rule 144 of the Securities Act of 1933.


(j)This Agreement may be executed via facsimile and in one or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument, binding on the parties.


EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, THAT BY SIGNING THIS AGREEMENT,
EMPLOYEE HAS UTILIZED OR WAIVES THE 21-DAY CONSULTING PERIOD, AND THAT EMPLOYEE
SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.


ACCEPTED AND AGREED TO:


Employee:
 
U.S. Auto Parts Network, Inc.:
 
 
 
/s/Aaron Coleman
 
/s/ Barry Phelps, Chairman of the Board
Signature
 
Signature
 
 
 
October 5, 2018
 
October 5, 2018
Date
 
Date






--------------------------------------------------------------------------------







EXHIBIT A
Stock Awards
 
Grant
 
Stock
Awards
with
Vesting
Acceleration
RSU #0001013
 
150,000
PRSU #0001119
 
166,722
RSU #0001123
 
99,650

 





